Citation Nr: 0633154	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
shoulder injury residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active service from March 1978 until May 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.

The Board notes that the issue of an earlier effective date 
for a 20 percent rating for a right shoulder injury had been 
in appellate status.  However, in an October 2002 statement, 
the veteran confirmed that he did not wish to further this 
appeal.  


FINDINGS OF FACT

1.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
limitation of motion of the right arm between the side and 
shoulder level, or its equivalent.

2.  The veteran does not have ankylosis of scapulohumeral 
articulation.  


CONCLUSION OF LAW

The criteria for an increased rating from 20 percent for 
residuals of a right shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5200, 5201, 5203, 
Plate I (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, a VCAA letter was mailed 
to the veteran in October 2002, prior to the initial 
adjudication of the veteran's claim in April 2003.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In its October 2002 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim for an increased rating, specifically that he 
should submit evidence that his right shoulder condition had 
increased in severity.  

This letter described the information and evidence that the 
VA would seek to provide including medical records from 
Federal agencies, or private medical records.  

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records, and to provide 
enough information about the records from the Federal 
agencies so that the RO could obtain them.  

Regarding the fourth element, the October 2002 letter did not 
explicitly inform the veteran to submit any evidence in his 
possession that pertained to his claim.  However, the Board 
finds that the substance of the letter clearly informed the 
veteran of this requirement.  The letter informed the veteran 
that he could submit the records discussed above himself, and 
that it was his responsibility to support his claim with 
appropriate evidence.  In conclusion, the Board finds that 
the language in the October 2002 letter, read as a whole, 
fulfills the fourth element of informing the veteran to 
submit any evidence in his possession that pertained to his 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, since the veteran's claim is one 
for an increased rating, only the 4th and 5th elements are 
relevant.  To that end, the RO did provide the veteran with 
notice (attached to a letter in June 2006) which informed him 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  

The duty to assist the veteran has been satisfied in this 
case.  All available VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran underwent multiple 
VA examinations which assessed the severity of his 
disability.  Finally, VA has assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with an SOC which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Background

VA Medical Center treatment records were submitted from 2002.  
In January 2002, the veteran had full range of motion with 
minimal crepitance.  He described aching and numbness in the 
right shoulder.  The veteran was seen one month later, in 
February, and the examiner noted that the veteran had 
extremely decreased range of motion in the right shoulder.  

The veteran underwent a VA examination in November 2002.  The 
claims file was not available.  The veteran stated that there 
had been a gradual onset of loss of motion of the shoulder, 
and now he had constant pain, numbness, weakness, and 
tingling of the arm and hand.  He had been taking Ibuprofen 
for the past 20 years.  The veteran stated that he was an 
electronics technician at the Inter-Agency Fire Center in 
Boise, Idaho, and his shoulder condition limited his activity 
to a certain degree.  He had an occasional steroid injection 
at the Boise VA Medical Center.  Range of motion of the 
shoulder was as follows: right shoulder flexion 85 degrees 
with pain; abduction 55 degrees with pain; internal and 
external rotation could not be adequately determined as the 
motion of the shoulder caused considerable pain.  There was 
localized tenderness on the anterior aspect of the right 
shoulder and none on the left.  Forward passive flexion of 
the right shoulder caused pain at 50 degrees.  There was a 
positive dropped arm test on the right.  Extension, flexion, 
abduction, and adduction at the right shoulder revealed 
considerable weakness.  In summary, there was definite loss 
of range of motion of the right shoulder with pain.  

The veteran underwent a VA examination in January 2003.  The 
veteran described a tender sore shoulder.  He reported that 
when the examiner moved his arm about, he increased the 
veteran's level of pain.  He reported that his entire right 
arm was numb.  The veteran was working full-time without any 
restrictions.  He had some mild prominence over both AC 
joints, but these were symmetrical.  There was no 
sternoclavicular, clavicle, or AC joint tenderness.  The 
veteran had strong shoulder flexion, extension, abduction, 
adduction, and internal and external rotation.  Sensation was 
globally reduced involving the entire right upper extremity.  
X-rays were within normal limits.  Diagnoses were strong 
functional pain behavior, and status post arthroscopy with 
debridement of the labrum and subacromial decompression 
possibly related to service.  The examiner stated that the 
veteran presented with some reluctance to be examined.  He 
gave the veteran an opportunity on at least two occasions to 
not complete the examination, but the veteran opted to 
complete the examination.  

At the veteran's Travel Board hearing in May 2006, he 
submitted an examination report from the Shoulder Clinic of 
Idaho for which he waived initial RO consideration.  The 
examination report was dated May 2006.  It was noted that the 
veteran was currently working as he had been for a number of 
years as an electronics technician, and had modified the 
positions he could use his right arm in.  He had had some 
intermittent use of anti-inflammatories through the years 
which he had had to discontinue due to gastrointestinal 
symptoms.  He had had several different cortisone injections 
in his shoulder.  He stated that he had probably had 10-12 
overall in the last ten years.  He described some increase 
pain at night when lying on that side, and also pain which 
radiated into his forearm and hand.  He stated that he took 
Ibuprofen and Tylenol intermittently.  Examination showed 
that the veteran had generalized deep glenohumeral pain 
increased with range of motion.  He had difficulty secondary 
to pain, elevating or abducting above horizontal, but with 
discomfort, could elevate up to 160 degrees, and abduct 150 
degrees.  He had internal rotation to his mid-lumbar level.  
The examiner judged the veteran's strength to be grade 4 in 
abduction, grade 4+ in flexion, grade 4 for external 
rotation, and grade 4+ for internal rotation with biceps 
strength normal.  He had prominence and tenderness over his 
acromioclavicular joint increased with acromioclavicular 
joint compression tests.  He had no instability symptoms or 
signs.  X-rays of the shoulder taken showed some mild 
inferior glenohumeral joint and posterior glenohumeral joint 
space narrowing.  The veteran's humeral head was well-aligned 
in reference to the glenoid.  He had some moderate 
acromioclavicular joint osteoarthritis.  No loose bodies were 
seen.  Assessment was status-post right shoulder arthroscopy, 
debridement, removal loose bodies and acromioplasty in 1992; 
continued symptoms of shoulder chondromalacia, osteoarthritis 
of a mild degree; and, right shoulder acromioclavicular joint 
osteoarthritis.  The examiner recommended that the veteran 
have repeat arthroscopy to further debride his joint, address 
any labral pathology, and also address acromioclavicular 
joint arthritis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side, then a 50 percent rating is assigned.  When there is 
ankylosis of scapulohumeral articulation that is intermediate 
between favorable and unfavorable, then a 40 percent rating 
is assigned.  When there is ankylosis of scapulohumeral 
articulation that is favorable, with abduction to 60 degrees, 
and the veteran able to reach the mouth and head, then 30 
percent rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5201 (2005).  

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm.  When limitation of motion of the arm is between the 
side and shoulder level, then a 30 percent rating is assigned 
for the major arm.  When limitation of motion of the arm is 
at the shoulder level, then a 20 percent rating is assigned 
for the major arm.  38 C.F.R. § 4.71(a), Diagnostic Code 5201 
(2005).  

For impairment of the clavicle, the highest rating is a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5203 
(2005).  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The veteran is in receipt of a 20 percent rating for 
limitation of motion at the shoulder level under Diagnostic 
Code 5201.  To be entitled to an increased rating to 30 
percent, the evidence must show that the veteran has 
limitation of motion of the arm between the side and shoulder 
level.  The findings from the November 2002 and January 2003 
VA examinations and the May 2006 examination from the 
Shoulder Clinic of Idaho do not show that the veteran's right 
arm motion is limited to such a degree.  At the veteran's 
November 2002 VA examination, he had flexion to 85 degrees, 
and abduction to 55 degrees.  It is true that pain began at 
50 degrees of forward flexion, which would tend to show that 
the veteran has the equivalent of motion limited between the 
side and shoulder level.  However, at the veteran's January 
2003 VA examination, the examiner stated that the veteran had 
strong shoulder flexion, extension, abduction, and rotation.  
Also, at the May 2006 examination, the examiner stated that 
the veteran had difficulty secondary to pain elevating or 
abducting above horizontal, but that with discomfort, he 
could elevate to 160 degrees, and abduct to 150 degrees.  
This means that even with painful motion considered, the 
veteran only had the equivalent of motion limited to the 
shoulder level, i.e., enough for a 20 percent rating.  

As the veteran's painful motion was considered in determining 
that he had the equivalent of motion limited to the shoulder 
level, the veteran's painful motion cannot be considered to 
be the equivalent of limitation of motion between the side 
and shoulder level.  Thus, even when pain on motion, weakened 
movement, excess fatigability, and incoordination are 
considered (even during flare-ups), the veteran is not 
entitled to higher than a 20 percent rating for his right 
shoulder disability.  

In order to be entitled to a higher rating under Diagnostic 
Code 5200, the evidence would have to show ankylosis of 
scapulohumeral articulation.   Since the evidence does not 
show that the veteran has ankylosis of his shoulder, he is 
not entitled to an increased rating pursuant to said 
Diagnostic Code.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  
While the veteran's disability has had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In summary, with painful motion considered, including during 
flare-ups, the veteran's limitation of motion is the 
equivalent of no more than limitation of the right arm at the 
shoulder level.  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and his claim for an increased rating from 20 percent must be 
denied.  





ORDER

Entitlement to an increased rating from 20 percent for 
residuals of a right shoulder injury is denied.  




______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


